Case 8:20-cv-00043-JVS-ADS Document 92-14 Filed 05/15/20 Page 1 of 3 Page ID #:897




         EXHIBIT M
    Case 8:20-cv-00043-JVS-ADS Document 92-14 Filed 05/15/20 Page 2 of 3 Page ID #:898
Message
From:         Ken Lawson [ken@kenlawson.com]
Sent:         11/14/2017 7:00:26 PM
To:           David Sklar [dsklar@monstertaxrelietcom]
Subject:      Re: Tax Debt Relief Calls Campaign Test




Sounds great buddy. You too!




On Nov 14, 2017, at 6:58 PM,David Sklar <dsklar@monstertaxrelief.com> wrote:

Ken,

Thanks so much for the intro! I truly appreciate it. Yes Gary has been great & super helpful. We're going live
on Monday and we're really excited about it. We're also 99% towards regaining our access to the Experian
data! That's really exciting for us as their data converts really well. I'm committed to getting to where we can
start writing checks to the investors, after paying back the original capital of course. I will most definitely keep
you in the loop next week. Have a great rest of your week!

Sent from my iPhone

On Nov 14, 2017, at 4:53 PM,Ken Lawson <ken@kenlawson.com> wrote:

Hey David,

Glad to see you've got the test lined up! Please keep me in the loop and let me know how things go. Sandra is a
very close friend and business partner so just want to make sure it goes smooth on both sides. Hopefully it will
be a win for us and we can have them turn up the volume!

Ken


Begin forwarded message:

From:"Gary" <ghertioan usabroadband.corn>
Subject: Tax Debt Relief Calls Campaign Test
Date: November 14,2017 at 12:29:11 PM PST
To: dsklar@monstertaxrelief.com
Cc: ken@kenlawson.com

David,

As discussed, in lieu of a contract, we outlined the terms below in an email. Please review and reply.

I,David Sklar, as an authorized representative of Monster Tax Relief, with an address of 5 Oldfield, Irvine,
CA., hereby agree to the following call test terms:

Monster Tax Relief will pay USA Broadband, Inc., $110.00 USD for each and every call sent to Monster Tax
Relief that exceeds one hundred and twenty(120)seconds in duration. Any and all time a call is connected with



                                                                                                            M L00010502
   Case 8:20-cv-00043-JVS-ADS Document 92-14 Filed 05/15/20 Page 3 of 3 Page ID #:899
Monster Tax Relief will be counted towards the one hundred and twenty second(120)duration, including any
time a call is in an I'VR system, on hold or in a call queue. The test will begin on Monday November 20,2017 at
7:30A PST and pause on Wednesday November 22,2017 at 4:30P PST; restart on Monday,November 27,2017
at 7:30A PST and conclude on Tuesday, November 28,2017 at 4:30P PST,after which both parties will assess
the results of the call test campaign. USA Broadband will adhere to a daily call cap of sixty(60)total calls and
will pause for the day, each instance the daily call cap is reached. Monster Tax Relief will pay USA Broadband
within one week's time following the conclusion ofthe call test campaign via wire transfer, regardless of
whether the desired results were achieved or whether the call campaign will continue in the future."

Please reply with affirmation that you agree to the terms as outlined.

Kind regards,
Gary




                                                                                                       ML00010503
